

114 S57 IS: Food Stamp Fraud Prevention and Accountability Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 57IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to prevent the illegal trafficking of supplemental
			 nutrition assistance program benefits by requiring all program
			 beneficiaries to show valid photo identification when purchasing items
 with program benefits.1.Short titleThis Act may be cited as the Food Stamp Fraud Prevention and Accountability Act.2.Photo identification requirement(a)Disqualification for using another EBT cardSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the following:(t)Disqualification for using another EBT cardSubject to any requirements established by the Secretary, any person who has been found by a State or Federal court or administrative agency in a hearing under subsection (b) to have intentionally used an EBT card that was issued to a household of which the person is not a member shall be ineligible for benefits under this Act..(b)Optional photographic identificationSection 7(h)(9) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(9)) is amended by adding at the end the following:(C)Listed beneficiaries(i)In generalIf a State agency elects not to require that an EBT card contain a photograph described in subparagraph (A), the State agency shall list on the EBT card the name of each member of the household who may use the card.(ii)Photographic identification requiredA member of a household with an EBT card issued by a State agency described in clause (i) shall be required to show photographic identification at the point of sale when using the EBT card..